Frankenthaler, J.
Plaintiffs now make the point that no consideration was necessary since the extension amounted to an *168offer which was accepted while still unrevoked. In this they appear to ;be correct. Consideration is only necessary to make an offer irrevocable for the period agreed upon. An option is nothing more than an irrevocable offer. (Clark N. Y. Law Cont, 34.) In the absence of consideration the offer may be withdrawn at any time, but if accepted prior to such withdrawal it ripens into a binding contract (Elliott Cont. § 232; 13 C. J. 295; James Option Cont. § 334.) Defendant has made no claim that the offer contained in the extension was revoked prior to plaintiff’s acceptance thereof. Plaintiffs would seem, therefore, to be entitled to the relief prayed for. In view, however, of the drastic character of the remedy sought the defendant will be given an opportunity to proceed to immediate trial by filing a stipulation within two days from date hereof agreeing to an immediate trial, in which event the motion will be denied and the cause set down for trial for the 5th day of December, 1927. Otherwise the motion will be granted. Submit order.